Conviction in District Court of Knox County for having delivered and furnished intoxicating liquor, punishment three years in the penitentiary.
The record is before us without any statement of facts. There is only one bill of exceptions, which complains of the refusal of a severance. Therefrom we learn that when this case was called appellant sought a severance in order that Jewell Snelson might be first put upon trial. From a qualification appended to the bill of exceptions we learn that Jewell Snelson had been transferred from the county jail of Knox County to the jail in Hardeman County prior to the trial term of the court below, and that when appellant's motion for severance was presented, same was held up by the court and an officer was dispatched to Hardeman *Page 290 
County to bring Jewell Snelson into court in order that she might be first tried. The officer reported that Jewell Snelson was not in custody and could not be found. The court thereupon ordered the sheriff to see if he could ascertain the whereabouts of said Jewell Snelson, and failing in this the court declined to grant the motion for severance upon the ground that to do so would operate as a continuance to this appellant. We perceive no abuse of the discretion of the trial court in this matter. While severance is a matter of right, it is specially stated that it shall not be granted if it operated as a continuance of the case.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.